Citation Nr: 1016000	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  From September 1, 2007, to August 24, 2008, entitlement 
to an increased initial evaluation for coronary artery 
disease, status post coronary artery bypass graft (CAD), 
currently rated noncompensable.

2.  From August 25, 2008, to November 15, 2009, entitlement 
to an increased initial evaluation for CAD, currently rated 
60 percent disabling.

3.  From November 16, 2009, entitlement to an increased 
initial evaluation for CAD, currently rated 30 percent 
disabling.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision, mailed to the 
Veteran in March 2008, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
granted service connection for CAD.  As this grant, and the 
grant of increased evaluations in a subsequent December 2009 
rating decision, do not represent a total grant of benefits 
sought on appeal, the claims for increase remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From September 1, 2007, August 24, 2008, the Veteran was 
on medication for his heart but had a METs of 10.1 and no 
dyspnea, syncope, fatigue, angina, dizziness, cardiac 
hypertrophy or dilatation.

2.  On August 25, 2008, diagnostic testing showed left 
ventricular dysfunction, but there was no evidence of acute 
or chronic congestive heart failure, a workload of 3 METs or 
less, dyspnea, fatigue, angina, dizziness, syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

3.  On November 16, 2009, the Veteran's estimated METs was a 
3, he reported dyspnea with activity,  intermittent fatigue, 
angina twice a month, and dizziness.


CONCLUSIONS OF LAW

1.  From September 1, 2007, to August 24, 2008, the criteria 
for an evaluation of 10 percent for coronary artery disease, 
status post coronary artery bypass graft, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.104, 
Diagnostic Code 7017 (2009).
2.  From August 25, 2008, to November 15, 2009, the criteria 
for an initial evaluation in excess of 60 percent for 
coronary artery disease, status post coronary artery bypass 
graft, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1- 4.14, 4.104, Diagnostic Code 7017 (2009).

3.  From November 16, 2009, the criteria for an evaluation of 
100 percent for coronary artery disease, status post coronary 
artery bypass graft, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
7017 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to higher evaluations for 
CAD.

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  A thorough 
attempt was made to obtain Social Security Administration 
Records.  The Veteran was afforded multiple VA medical 
examinations, most recently in November 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

CAD

The Veteran was assigned a 100 percent evaluation from April 
12, 2007, to August 31, 2007.  The Veteran is currently 
assigned a noncompensable evaluation from September 1, 2007; 
a 60 percent evaluation from August 25, 2008; and a 30 
percent evaluation from November 16, 2009.  He contends that 
he is entitled to increased evaluations during each of these 
time periods.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings 
have been considered for this claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board has considered all possible relevant codes in order 
to assure that the Veteran is afforded the most favorable 
result.  The Veteran could be evaluated under Diagnostic Code 
(DC) 7017, which rates coronary artery bypass surgery, or DC 
7005, which rates coronary artery disease.

Under 38 C.F.R. § 4.104, DC 7017, coronary artery bypass 
surgery is rated as follows:  A 100 percent rating is 
warranted for three months following hospital admission for 
surgery.  Thereafter, a 100 percent rating is assigned with 
coronary artery disease resulting in chronic congestive heart 
failure, or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or when a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent rating is warranted when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating is warranted when a workload greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication is 
required. 
 
Under 38 C.F.R. § 4.104, DC 7005, a 60 percent rating is 
assigned when coronary artery disease, with documented 
coronary artery disease, causes more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent is shown.  When a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  
A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id. 
 
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The Board has reviewed the VA medical center (VAMC) records 
associated with the claims folder, but will only discuss 
those from September 2007 forward, as the Veteran was 
assigned a 100 percent evaluation prior to this time.

1.  From September 1, 2007, to August 24, 2008

A May 2007 VAMC treatment note indicates that the Veteran was 
prescribed Lisinopril for his blood pressure and heart.  The 
Veteran attended a VA examination in October 2007.  He 
reported that he was currently taking Tenormin, a medication 
used to prevent heart attack.  A recent July 2007 MUGA scan 
showed a normal heart.  He reported that he could walk one 
mile (though the Veteran later explained that he only did 
this one time).  He denied any chest pain or dyspnea.  His 
heart rate was regular.  There were no murmurs, rubs, or 
gallops, JVD, or CHF.  The examiner diagnosed an estimated 
ejection fraction of 71 percent, coronary artery disease, 
status post coronary artery bypass graft, and estimated METS 
of 10.1.  A January 2008 radiologic examination showed a 
normal sized heart with intact sternal wires and surgical 
clips.

Under, DC 7017, continuous medication warrants a 10 percent 
evaluation.  As the treatment records show that the Veteran 
has been prescribed various medications for his heart, 
including Lisinopril prior to this time period and Tenormin 
during this time period, the Veteran is entitled to a 10 
percent evaluation from September 1, 2007, to August 24, 
2008.

However, the Veteran's symptoms during this period do not 
warrant an evaluation greater than 10 percent.  The Veteran's 
October 2007 VA examination showed METS of 10.1, in excess of 
the maximum 7 METS required for the next highest rating of 30 
percent.  In addition, the Veteran did not complain of 
dyspnea, fatigue, angina, dizziness, or syncope.  Diagnostic 
testing showed an essentially normal heart.

The preponderance of the evidence is against a more favorable 
result.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the Veteran is granted an increased initial 
evaluation of 10 percent, but no higher, during this time 
period.

2.  From August 25, 2008, to November 15, 2009

In August 2008, the Veteran was put on statin medication.  An 
ECG performed 10 days later showed an estimated ejection 
fraction of 45-50 percent with low to mildly reduced left 
ventricular systolic function.  The left ventricle appeared 
mildly hypertrophied.  It also showed normal right artrial 
size and right ventricular dimensions subjectively, trace 
tricuspid regurgitation, normal left artrial size, normal 
mitral valve, no mitral regurgitation, normal LV relaxation, 
left.  In June 2009 diagnostic testing showed a heart on the 
upper limits of normal.  Little had changed from the previous 
echocardiogram (ECG).

From August 25, 2008 to November 15, 2009, the Veteran's 
symptoms merit the assigned 60 percent evaluation under DC 
7017 or DC 7005, but no higher.  There was left ventricular 
dysfunction with an ejection fraction of 45 to 50 percent.  
However, there was no evidence of acute or chronic congestive 
heart failure, a workload of 3 METs or less, dyspnea, 
fatigue, angina, dizziness, syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, so as to merit the next highest evaluation of 100 
percent, available under DC 7017.

Therefore, the preponderance of the evidence is against the 
assignment of a rating in excess of the currently assigned 60 
percent rating for the period August 25, 2008 to November 15, 
2009.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the claim for an increased evaluation during this 
time period is denied.

3.  From November 16, 2009

The Veteran attended a VA examination in November 2009.  He 
denied any problems with his job or activities of daily 
living due to the CAD.  He complained that his symptoms had 
increased.  Angina occurred twice a month for several minutes 
and was always related to exercise.  He experienced 
intermittent fatigue and dizziness but no syncope.  There was 
dyspnea when active but not at rest.  His heart rate was 
regular.  There were no murmurs, rubs, or gallops, JVD, 
objective findings of congestive heart failure, or pretibial 
edema.  There was no evidence of peripheral artery disease.  
ECG showed minimal left artrial enlargement, mild left 
ventricular hypertrophy with normal wall motion, normal left 
ventricular function with an estimated ejection fraction of 
60 to 65 percent, no significant valvular lesions, a normal 
right side of the heart, and no pericardial effusion.  The 
examiner diagnosed coronary artery disease, status post 
coronary artery bypass graft and estimated METS of 3.

From the time of the November 16, 2009 VA examination 
forward, the Veteran's symptoms warrant a 100 percent 
evaluation.  His estimated METs was a 3, he reported dyspnea 
with activity,  intermittent fatigue, angina twice a month, 
and dizziness.  He reported that he could only walk one block 
before he became short of breath.  Although his reported 
symptoms were not constant, the rating criteria does not 
distinguish the frequency required.  As such, the Veteran is 
entitled to a 100 percent evaluation under DC 7017 from 
November 16, 2009, forward.

4.  Extraschedular Consideration
 
The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  However, the Veteran has not required frequent 
hospitalization for his service-connected heart disability, 
and the manifestations of the condition are consistent with 
the assigned schedular evaluations.  The Board finds that the 
Veteran's occupational impairment as a result of his CAD is 
well and adequately reflected in the current schedular 
criteria. 
 
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDERS

From September 1, 2007, to August 24, 2008, a 10 percent for 
CAD, but no higher, is granted.

From August 25, 2008, to November 15, 2009, the appeal for an 
initial rating in excess of 60 percent for CAD is denied.

From November 16, 2009, a 100 percent evaluation for CAD is 
granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


